PER CURIAM.
We have carefully examined the record-on-appeal and the briefs filed by able counsel. The record reveals that consideration of appellee’s motion for summary judgment, the granting of which is here appealed, required the learned trial judge to construe a controlling . Florida Statute (the 1973-1974 Appropriations Act, Chapter 73-335, Laws of Florida 1973). We find that the statute was properly construed and the summary judgment properly entered. Accordingly, appellant having failed to demonstrate error, the summary judgment appealed is
Affirmed.
BOYER, Acting C. J., MILLS, J., and TENCH, BENJAMIN M., Associate Judge, concur.